[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                            No. 05-15100                     MARCH 16, 2006
                        Non-Argument Calendar               THOMAS K. KAHN
                                                                CLERK
                      ________________________

                 BIA Nos. A96-096-772 & A96-096-773

JUAN JORGE MONCADA RESTREPO,
LAURA MARIA GOEZ JARAMILLO,
VERONICA MONCADA GOEZ,
JUAN SEBASTIAN MONCADA GOEZ,

                                                           Petitioners,

                                 versus

U.S. ATTORNEY GENERAL,

                                                           Respondent.


                      ________________________

                  Petition for Review of an Order of the
                      Board of Immigration Appeals
                     _________________________

                           (March 16, 2006)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
      Juan Jorge Moncada Restrepo petitions for review of the orders of the

Immigration Judge and Board of Immigration Appeals that denied his application

for asylum and withholding of removal. We deny Moncada Restrepo’s petition.

      Moncada Restrepo, his wife, and their two children, all citizens of Colombia,

entered the United States on December 5, 2000, and filed an application for asylum

on October 11, 2002. On January 29, 2003, the Immigration and Naturalization

Service issued a Notice to Appear that charged Moncada Restrepo and his family

as removable for being present in the United States in violation of law. 8 U.S.C. §

1227(a)(1)(B). At the hearing before the IJ, Moncada Restrepo conceded

removability on the grounds stated in the Notice, but argued that he was entitled to

asylum and withholding of removal.

      Moncada Restrepo testified that, while living in Colombia, he was a member

of several “social welfare committees” and actively criticized the militant group

Revolutionary Armed Forces of Columbia (FARC). From July to December 2000,

Moncada Restrepo received numerous threatening phone calls from a man who

identified himself as a member of FARC. Moncada Restrepo also stated that on

October 13, 2000, his wife was approached by “some men on a motorcycle” who

told her to get out of her car but fled when a police vehicle approached. Moncada

Restrepo testified that he received another phone call that evening during which the

FARC member stated, “[T]oday, we failed but the next time, we’re not going to
                                          2
fail whether it’s with you[] or with your family.” Although Moncada Restrepo

testified that he believed the threats were caused by his political activity, on cross-

examination he admitted that the threats may have been made because he

terminated several employees from his business. Moncada Restrepo never notified

the authorities of the phone calls or the incident involving his wife.

      Moncada Restrepo testified that several circumstances delayed his

application for asylum. Moncada Restrepo stated that on September 20, 2001, he

injured his foot in a work-related accident, spent 35 days in the hospital, and was

immobilized for over six months. Moncada Restrepo testified that this injury made

him unable to consult an attorney to file his asylum application, but he admitted

that he made monthly trips to his doctor’s office for checkups. Moncada Restrepo

stated that he did not file his application before his injury because his previous

attorney did not advise him of the one-year deadline and he was waiting for

documents to arrive from Colombia.

      The IJ denied Moncada Restrepo’s application for asylum and withholding

of removal. The IJ denied Moncada Restrepo’s application for asylum as untimely

because he failed to apply for asylum within one year of his arrival in the United

States, 8 U.S.C. § 1158(a)(2)(B), and he failed to establish “extraordinary

circumstances” to excuse his delay, 8 C.F.R. § 1208.4(a)(5). The IJ addressed

Moncada Restrepo’s application for withholding of removal on the merits and
                                            3
found that he did not meet his burden to show that it is more likely than not that he

would be persecuted on account of a protected ground. The BIA affirmed the

order of the IJ “for the reasons set forth in the Immigration Judge’s decision.”

      When the BIA adopts the opinion of the IJ, this Court reviews the decisions

of both the BIA and IJ. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir.

2001). We review de novo questions of subject matter jurisdiction. Mendoza v.

U.S. Att’y Gen., 327 F.3d 1283, 1287 n.5 (11th Cir. 2003). “The IJ’s findings of

fact are conclusive unless the record demonstrates that ‘any reasonable adjudicator

would be compelled to conclude to the contrary.’” Id. at 1287 (quoting 8 U.S.C. §

1252(b)(4)(B)).

      First, Moncada Restrepo argues that the IJ and BIA erroneously denied his

application for asylum on the ground that it was untimely, but this Court lacks

jurisdiction over this issue. The Immigration Act provides, “No court shall have

jurisdiction to review any determination” that an application for asylum is

untimely. 8 U.S.C. § 1158(a)(3). “[S]ection 1158(a)(3) divests our Court of

jurisdiction to review a decision regarding whether an alien complied with the

one-year time limit or established extraordinary circumstances that would excuse

his untimely filing.” Mendoza, 327 F.3d at 1287. We have held that the recent

amendment to the Immigration Act, see 8 U.S.C. § 1252(a)(2)(D), does not affect



                                          4
the jurisdictional bar of section 1158(a)(3). Chacon-Botero v. U.S. Att’y Gen., 427

F.3d 954, 957 (11th Cir. 2005).

      Second, Moncada Restrepo argues that the IJ and BIA erroneously denied

his application for withholding of removal. An alien may not be removed if “the

alien’s life or freedom would be threatened in that country because of the alien’s

race, religion, nationality, membership in a particular social group, or political

opinion.” 8 U.S.C. § 1231(b)(3)(A). “The alien bears the burden of demonstrating

that it is more likely than not she will be persecuted or tortured upon being

returned to her country.” Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1233 (11th

Cir. 2005) (internal quotations omitted).

      The conclusion of the BIA and IJ that Moncada Restrepo failed to satisfy his

burden is supported by substantial evidence for at least three reasons. First, the

threats against Moncada Restrepo did not rise to the level of persecution.

“[P]ersecution is an extreme concept, requiring more than a few isolated incidents

of verbal harassment or intimidation, and . . . mere harassment does not amount to

persecution.” Sepulveda, 401 F.3d at 1231 (quoting Gonzalez v. Reno, 212 F.3d

1338, 1355 (11th Cir. 2000) (internal quotation marks and modifications omitted)).

Second, the evidence does not compel the conclusion that the threats were on

account of a protected ground; Moncada Restrepo admitted that the phone calls

may have been motivated by his termination of employees from his business.
                                            5
Third, Moncada Restrepo “never contacted the local police or national law

enforcement authorities to obtain protection from [FARC], and therefore cannot

argue persuasively that the [Colombian] government is unable or unwilling to

protect him.” Mazariegos v. U.S. Att’y Gen., 241 F.3d 1320, 1327 (11th Cir.

2001). Moncada Restrepo’s petition for review of the orders of the BIA and IJ is

      DENIED.




                                         6